Case 6:19-bk-19089-WJ          Doc 12 Filed 12/06/19 Entered 12/06/19 02:24:36                 Desc
                                Main Document    Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                                RIVERSIDE DIVISION

 IN RE:                                                               CASE NO.: 19-bk-19089-WJ
                                                                                   CHAPTER 7
 Robin D Breanda,

   Debtor.
 _________________________________/

                                   REQUEST FOR SERVICE
        PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
HSBC BANK USA, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF NOMURA
HOME EQUITY LOAN, INC., ASSET-BACKED CERTIFICATES, SERIES 2007-3
("Secured Creditor"). Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, the
undersigned requests all notices given or required to be given and all papers required to be served
in this case to creditors, any creditors committees, and any other parties-in-interest, be sent to and
served upon the undersigned counsel and the following be added to the Court's Master Mailing
List:

                        ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                           6409 CONGRESS AVE., SUITE 100,
                                BOCA RATON, FL 33487

                                                   Robertson, Anschutz & Schneid, P.L.
                                                   Attorney for Secured Creditor
                                                   6409 Congress Ave., Suite 100,
                                                   Boca Raton, FL 33487
                                                   Telephone: 470-321-7112

                                                   By: /s/Sean Ferry
                                                       Sean Ferry, Esquire
                                                       Email: sferry@rasflaw.com
Case 6:19-bk-19089-WJ         Doc 12 Filed 12/06/19 Entered 12/06/19 02:24:36          Desc
                               Main Document    Page 2 of 2



                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 6, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via United States Mail to the following:


Robin D Breanda
77320 Florida Avenue
Palm Desert, CA 92211

And via electronic mail to:

Robert Whitmore (TR)
3600 Lime St Ste 616
Riverside, CA 92501

United States Trustee (RS)
3801 University Avenue, Suite 720
Riverside, CA 92501-3200


                                                 Robertson, Anschutz & Schneid, P.L.
                                                 Attorney for Secured Creditor
                                                 6409 Congress Ave., Suite 100,
                                                 Boca Raton, FL 33487
                                                 Telephone: 470-321-7112

                                                 By: /s/Sean Ferry
                                                 Sean Ferry, Esquire
                                                 Email: sferry@rasflaw.com
